DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction
Applicant's election with traverse of Invention I in the reply filed 23 September 2022 is acknowledged. Applicant traversed the restriction requirement by stating “the elements of claim 20 include common features with those from claims 1-19, including aerial vehicles, a platform on aerial vehicles, and operation in water of aerial vehicles and forming an overall floating platform. Because of these similarities, claim 20 should be examined in the present application”. The Office respectfully notes that the restriction requirement establishes a basis for distinctness between the Inventions I and II and that the scope of Invention II is substantially broader (i.e., it omits details of “aerial vehicle” that are in Invention I), thereby resulting in a search/examination burden. The restriction requirement is made final. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant's election with traverse of species IA in the reply filed 23 September 2022 is acknowledged. Applicant traversed the election requirement by stating “because of the identified common class and the requirement for the search to cast a wide net, there does not appear to be a serious burden if the identified inventions are examined in the present application”. The Office respectfully notes that the election requirement establishes a basis for distinctness between the identified species and that different fields of search (using, at the least, different search queries) would be required for each of the species. Applicant further traversed the election requirement by stating “Each of these identified inventions IA and IF disclose aspects for sharing power between different aerial vehicles that are connected together”. The Office respectfully notes that “power sharing circuitry” and “power source module” are presented in the disclosure as distinct elements without any relationship to each other and, thus, are considered as distinct. The election requirement is made final. Claims 3-5, 9, 12-14, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 13 November 2020 and 13 June 2022 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.
Claim Objections
Claim 16 is objected to because of the following informalities: 
In claim 16, line 1, “wherein the aerial vehicle comprises” should be changed to --further comprising--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “power source module” (claims 2 and 16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 2 and 16 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 2, the limitation recited as “power source module” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “power source module” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: par. [0096] describes power source module 121 in terms of the function that it performs, not structure). See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”). Due to an identical instance, this rejection also applies to claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 7, 11, 15, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 2, the limitation recited as “power source module” renders the claim indefinite. The limitation “power source module” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: par. [0096] describes power source module 121 in terms of the function that it performs, not structure). See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”). Due to an identical instance, this rejection also applies to claim 16.

In claim 7, the limitation recited as “at least one of mechanical connects and/or magnetic connectors” renders the claim indefinite because the range of possible alternatives established by “at least one of… and/or” is unclear/ambiguous.

In claim 11, the limitation recited as “at least one of inductive power circuitry and/or wired power circuitry” renders the claim indefinite because the range of possible alternatives established by “at least one of… and/or” is unclear/ambiguous. 

In claim 15, the limitation recited as “operate in water while connected to the at least one other aerial vehicle form a floating platform, the floating platform configured to support an object, with at least a portion of each of the plurality of aerial vehicles configured to form a segment of the floating platform” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the instant limitations positively recite features (i.e., “floating platform”, “each of the plurality of aerial vehicles”) and/or structural relationships (i.e., “while connected to the at least one other aerial vehicle”) that are outside the scope of the invention characterized as “A… unmanned aerial vehicle”. Due to dependency, this rejection also applies to claim 16.

In claim 15, the limitation recited as “each of the plurality of aerial vehicles” renders the claim indefinite since it is unclear whether it refers to a subset of the antecedent “at least one other aerial vehicle” or a combination of “the aerial vehicle” and “at least one other aerial vehicle”. Due to dependency, this rejection also applies to claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6, 7, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kohstall (US 2016/0376000; see IDS submission) in view of Kirkbride (US 2019/0389575).

In reference to claim 1
Kohstall discloses an aerial vehicle (110) comprising one or more rotors (141,142) and a power source (145) that supplies power to the one or more rotors, wherein the aerial vehicle is capable of operating in air or water.
 
Kohstall does not disclose: 
	each aerial vehicle comprises a platform;
a system comprising a plurality of the aerial vehicles connected to form a floating platform.

Kirkbride discloses:
an aerial system comprising a plurality of aerial vehicles (12 - Figure 3B) that are connectable (see e.g. Figure 2) to each other to form a cluster in order to support heavy payloads (see par. [0087]), wherein each aerial vehicle includes a platform (i.e., the assembly of frame 20 and span 22 - Figure 5B) that partially encases (see e.g. Figure 3B) rotors of the aerial vehicles.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle to have a frame, as disclosed by Kirkbride, for the purpose of protecting the rotors from damage, and to make the aerial vehicle connectable to other aerial vehicles of the exact type to form a cluster, as further disclosed by Kirkbride, for the purpose of supporting relatively heavy payloads.


Kohstall in view of Kirkbride therefore addresses:
A system of connectable aerial vehicles, the system comprising: 
a plurality of aerial vehicles (Kohstall - 110, as modified by Kirkbride), each comprising: 
a platform (Kirkbride - 20 & 22), 
one or more rotors (Kohstall - 141 & 142) operatively connected to the platform, and 
a power source (Kohstall - 145) that supplies power to the one or more rotors; and 
wherein the plurality of aerial vehicles are configured to: 
operate in air (Kohstall), and operate in water (Kohstall) while connected (note: the proposed combination is capable of operating in both air in water due to the contribution(s) from Kohstall) to form a floating platform (i.e., the frame/platform formed by the assembly of frames 20 of the cluster of Kohstall), the floating platform configured to support an object (see Kirkbride par. [0073]), with at least a portion of each of the plurality of aerial vehicles configured to form a segment of the floating platform.

In reference to claim 2 (as far as it is clear and definite)
Kohstall in view of Kirkbride addresses:
The system of claim 1, wherein at least one aerial vehicle of the plurality of aerial vehicles comprises at least a portion of a power source module (Kohstall - 145).

In reference to claim 6
Kohstall in view of Kirkbride addresses:
The system of claim 1, wherein at least one aerial vehicle of the plurality of aerial vehicles are equipped with a connector to electrically connect the aerial vehicles together.

In reference to claim 7 (as far as it is clear and definite)
Kohstall in view of Kirkbride addresses:
The system of claim 6, wherein the connector further comprises at least one of mechanical connectors and/or magnetic connectors (24 - Kirkbride Figure 5B).

In reference to claim 10
Kohstall in view of Kirkbride addresses:
The system of claim 1, wherein at least one aerial vehicle of the plurality of aerial vehicles comprises power-sharing circuitry (see Kirkbride par. [0083])(note: it would have been obvious to include this feature in the proposed combination in order to achieve a desired performance characteristic of the system/cluster).

In reference to claim 11 (as far as it is clear and definite)
Kohstall in view of Kirkbride addresses:
The system of claim 10, wherein the power-sharing circuitry comprises at least one of inductive power circuitry and/or wired power circuitry (see Kirkbride par. [0073]).

In reference to claim 15
Kohstall in view of Kirkbride, as combined in the rejection of claim 1, addresses:
A connectable unmanned aerial vehicle (Kohstall - 110, as modified by Kirkbride), the aerial vehicle comprising: 
a platform (Kirkbride - 20 & 22); 
one or more rotors (Kohstall - 141 & 142) operatively connected to the platform; 
a power source (Kohstall - 145) that supplies power to the one or more rotors; and 
wherein the aerial vehicle is configured to: 
operate in air (Kohstall) with at least one other aerial vehicle, and 
operate in water (Kohstall) while connected (as in Kirkbride) to the at least one other aerial vehicle to form a floating platform (i.e., the frame/platform formed by the assembly of frames 20 of the cluster of Kohstall), the floating platform configured to support an object (see Kirkbride par. [0073]), with at least a portion of each of the plurality of aerial vehicles configured to form a segment of the floating platform.

In reference to claim 16 (as far as it is clear and definite)
Kohstall in view of Kirkbride addresses:
The aerial vehicle of claim 15, wherein the aerial vehicle comprises at least a portion of a power source module (Kohstall - 145).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kohstall in view of Kirkbride and Golden (US 2017/0197714; see IDS submission).

In reference to claim 8
Kohstall in view of Kirkbride addresses:
The system of claim 1.

Kohstall in view of Kirkbride does not address:
at least one aerial vehicle of the plurality of aerial vehicles is equipped with a ballast pump.

Golden discloses:
an aerial vehicle configured to operate in air or water and comprising a ballast pump that enables depth control (see par. [0084]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kohstall in view of Kirkbride to include a ballast pump in at least one of the aerial vehicles, as disclosed by Golden, for the purpose of permitting depth control.
Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
	Each cited reference discloses a system of connectable aerial vehicles.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745